Exhibit 99.1 INDEX TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Enterprise Products Partners L.P. Unaudited Pro Forma Condensed Consolidated Financial Statements: Introduction 2 Unaudited Pro Forma Condensed Consolidated Balance Sheet at June30, 2009 3 Unaudited Pro Forma Condensed Statement of Consolidated Operations for the six months ended June30, 2009 5 Unaudited Pro Forma Condensed Statement of Consolidated Operations for the year ended December31, 2008 6 Unaudited Pro Forma Condensed Statement of Consolidated Operations for the year ended December31, 2007 7 Unaudited Pro Forma Condensed Statement of Consolidated Operations for the year ended December31, 2006 8 Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements 9 ENTERPRISE PRODUCTS PARTNERS L.P.
